Dear Representative Frith:
You have requested an opinion from our office concerning the filling of three vacancies for supervisors at the Vermilion Parish School Board. You have indicated that principals at schools in Vermilion Parish were transferred to supervisory positions with the Vermilion Parish School Board system. You have also stated that the positions as principal are for a ten-month period and the positions as supervisor are for a twelve-month period. You inquire as to whether these transfers are considered as promotions and whether the jobs have to be advertised.
The Louisiana Constitution Article 8, Section 3 states the following in pertinent part:
     Section 3. (A) Creation; Functions. The State Board of Elementary and Secondary Education is created as a body corporate. It shall supervise and control the public elementary and secondary schools, vocational-technical training and special schools under its jurisdiction and shall have budgetary responsibility for all funds appropriated or allocated by the state for those schools, all as provided by law. The board shall have other powers, duties, and responsibilities as provided by this constitution or by law, but shall have no control over the business affairs of a parish or city school board or the selection or removal of its officers and employees.
(Emphasis added).
Additionally, LSA-R.S. 17:81, states the following in pertinent part:
     C. Each city or parish school board is authorized to make such rules and regulations for its own government not inconsistent with law or with the regulations of the State Board of Elementary and Secondary Education, as it may deem proper.
Also, LSA-R.S. 17:84 states the following in pertinent part:
     The parish school boards may appoint such assistant superintendents, supervisors, stenographers, bookkeepers as may be needed, and such attendance officers, medical directors, and other appointees as may be necessary for the proper and efficient conduct of the schools; they may also fix their salaries and prescribe their duties.
Local School Boards have been granted great discretion in LSA-R.S. 17:81 as well as LSA-R.S. 17:84 in the selection of school administrators. (See Attorney General Opinion No. 80-1158.) Our office has found no law requiring the advertisement of vacant administrative positions for the local school boards. Additionally, a spokesperson for BESE has recently indicated that there is no rule requiring the advertisement of vacant positions other than advertising for teachers where there is a shortage of qualified teachers. (See LSA-R.S. 11:708). (Also, see Attorney General Opinion Nos. 78-1309 and 81-551.)
However, the transfer of the principals-in-question to supervisory positions with the Vermilion Parish School Board is subject to local School Board Policy. Reference should be made to the Agreement Between the Vermilion Association of Educators and the Vermilion Parish School Board and any other applicable contracts for any requirements concerning advertising or posting of these positions. Also, reference should be made to the this agreement to determine whether the individuals-in-question were promoted.
Our office has been informed that a grievance was submitted to Dr. Dartez, the Superintendent for Vermilion Parish, which was denied. I understand the Vermilion Association of Educators (VAE) has requested an appeal to arbitration which is presently being considered. If arbitration is denied, the agreement between VAE and the Vermilion Parish School Board indicates that VAE can ultimately appeal to 15th Judicial District Court to have the contract interpreted. Since the contract between VAE and the School Board does not involve an interpretation of any state laws and since there is an agreed upon avenue for determining the intent of the contract, our office is not in a position to interpret the agreement.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance, please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc